        4:18-cv-00268-SAL          Date Filed 03/01/21   Entry Number 127        Page 1 of 18




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

 John Doe,                                                  Case No.: 4:18-cv-00268-SAL

                      Plaintiff,

 v.
                                                              OPINION AND ORDER
 Coastal Carolina University,


                      Defendant.




      This matter is before the Court on Defendant Costal Carolina University’s motion for summary

judgment. [ECF No. 94]. Plaintiff filed a response to the motion, and Defendant replied. [ECF

Nos. 114, 115]. The Court held a hearing on February 25, 2021. [ECF No. 126]. Therefore, the

motion is ripe for ruling. Based on the parties’ filings and their representations at the hearing, the

sole issue before the Court is Plaintiff’s Title IX claim based on an erroneous outcome theory.

                                           BACKGROUND

      Plaintiff, John Doe, attended Coastal Carolina University (“the University”) for two

consecutive semesters, beginning in spring 2016 and ending in fall 2016. [ECF No. 114 p.1]. On

August 27, 2016, Plaintiff and Jane Doe attended an off-campus pool party. Id. Plaintiff left the

pool party with Jane Doe and engaged in sex with her. Id at 2. Shortly thereafter, Plaintiff’s

roommate entered Jane Doe’s room and engaged in sex with her. Id. Later that evening, Jane Doe

reported to the University that Plaintiff and his roommate sexually assaulted her. [ECF No. 94-1

p.1].




                                                  1
     4:18-cv-00268-SAL        Date Filed 03/01/21      Entry Number 127        Page 2 of 18




   Witness testimony about Jane Doe’s level of intoxication at the pool party varied. Id. Plaintiff

contends that he and Jane Doe engaged in consensual sexual intercourse. Id. Jane Doe alleged

she was incapacitated due to alcohol consumption at the time and was therefore unable to consent

to sex. [ECF No. 94-1 p.2]. The University investigated Jane Doe’s allegations. Id. Dean Travis

E. Overton conducted the investigation. Id. Overton interviewed witnesses. Id. Some of the

witnesses corroborated Jane Doe’s allegations while others contradicted them. Id.

   On December 6, 2016, the University convened a hearing panel to determine whether Plaintiff

and his roommate violated University policy when they engaged in sex with Jane Doe. Id. After

a hearing, the panel found that Plaintiff’s roommate violated University policy and dismissed him

from the University. Id. The panel found that Plaintiff had not violated University policy. [ECF

No. 114 p.3].

   Jane Doe appealed the decision to the proper appellate authority, Ralph J. Byington. Id. Prior

to Byington’s decision, the University’s Title IX coordinator Denise Perez reviewed Jane Doe’s

appeal and the investigation records. Id. She wrote a report opining that Plaintiff violated

University policy. Id. Byington granted Jane Doe’s appeal and ordered a new panel to hear Jane

Doe’s sexual misconduct allegations against the Plaintiff. [ECF No. 94-1 p.3].

   The second hearing was held on March 31, 2017. Id. At the time of the second hearing,

Plaintiff was no longer a student at the University. Id. The second hearing panel found Plaintiff

violated University policy when he engaged in sex with Jane Doe and permanently dismissed him

from the University. Id. On January 31, 2018, Plaintiff filed this lawsuit. [ECF No. 1]. Plaintiff

asserted causes of action under Title IX, the Declaratory Judgment Act, and common law. Id. The

University filed a motion to dismiss, which was granted as to the common law causes of action,

leaving only the federal claims. [ECF Nos. 6, 13].



                                                2
      4:18-cv-00268-SAL        Date Filed 03/01/21       Entry Number 127        Page 3 of 18




                                      LEGAL STANDARD

     Summary judgment is appropriate if a party “shows that there is no genuine dispute as to any

material fact” and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

“In determining whether a genuine issue has been raised, the court must construe all inferences

and ambiguities in favor of the nonmoving party.” HealthSouth Rehab. Hosp. v. American Nat'l

Red Cross, 101 F.3d 1005, 1008 (4th Cir. 1996). The party seeking summary judgment shoulders

the initial burden of demonstrating to the court that there is no genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

     Once the moving party makes this threshold demonstration, the non-moving party may not rest

upon mere allegations or denials averred in the pleading, but rather must, by affidavits or other

means permitted by the Rule, set forth specific facts showing that there is a genuine issue for trial.

See Fed. R. Civ. P. 56; see also Celotex Corp., 477 U.S. at 323. A party asserting that a fact is

genuinely disputed must support the assertion by “citing to particular parts of materials in the

record, including depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A).

                                           DISCUSSION

I.      Title IX

     Title IX “prohibits federally supported educational institutions from practicing discrimination

on the basis of sex.” Brzonkala v. Va. Polytechnic Inst. & State Univ., 132 F.3d 949, 957 (4th Cir.

1997), rev’d en banc on other grounds, 169 F.3d 820 (4th Cir. 1999). It protects both students and

employees of federally funded educational programs and provides: “[n]o person . . . shall, on the

basis of sex, be excluded from participation in, be denied the benefits of, or be subjected to



                                                  3
       4:18-cv-00268-SAL         Date Filed 03/01/21       Entry Number 127         Page 4 of 18




discrimination under any education program or activity receiving Federal financial assistance. 20

U.S.C. § 1681(a). At issue here is alleged discrimination against a male student with respect to

University discipline.

      While the Fourth Circuit Court of Appeals has not expressly adopted a test for student

disciplinary Title IX claims, it recently recognized and applied the doctrinal tests employed by the

Second Circuit Court of Appeals. See Doe 2 by and through Doe 1 v. Fairfax Cty. Sch. Bd., No.

19-1702, 19-171, 2020 WL 6158091, at *1 (4th Cir. Oct. 21, 2020) (per curiam) (citing Yusuf v.

Vassar College, 35 F.3d 709, 715 (2d Cir. 1994) and noting the parties’ agreement that the plaintiff

in that case could “attempt to recover on his sex discrimination claim under either an erroneous

outcome theory or a selective enforcement theory”). Further, given the lack of binding Fourth

Circuit authority in this area, this Court applied the Second Circuit’s Yusuf framework in

evaluating the Plaintiff’s motion to dismiss.1 See Doe v. Coastal Carolina Univ., 359 F. Supp. 3d

367, 374 (D.S.C. 2019) (citing cases looking to and relying on Yusuf); see also id. at n.3 (noting

“there is no binding authority on this matter”). Thus, the Court sees no reason to depart from

applying the same framework here.

      Plaintiff urges the Court to consider the approach in Doe v. Purdue University, 928 F.3d 652

(7th Cir. 2019). In Purdue, then Judge now Justice Amy Coney Barrett articulated a different

standard in evaluating a motion to dismiss. Id. at 667. The court stated:

         We see no need to superimpose doctrinal tests on the statute. All of these categories
         simply describe ways in which a plaintiff might show that sex was a motivating
         factor in a university's decision to discipline a student. We prefer to ask the question
         more directly: do the alleged facts, if true, raise a plausible inference that the
         university discriminated against John “on the basis of sex”?

Id.


1
 The Honorable R. Bryan Harwell authored the Order granting in part and denying in part Defendant’s
motion to dismiss. The case was subsequently reassigned. [ECF No. 59].

                                                    4
       4:18-cv-00268-SAL        Date Filed 03/01/21       Entry Number 127        Page 5 of 18




      First, this Court is bound by, and takes its cues from, the Fourth Circuit Court of Appeals. See

Jones v. Tyson Foods, Inc., 378 F. Supp. 2d 705, 709 (E.D. Va. 2004), aff'd sub nom. Jones v.

Tyson Foods, 126 F. App'x 106 (4th Cir. 2005) (“[A] district court in a circuit owes obedience to

a decision of the court of appeals in that circuit. . .”). Because the Fourth Circuit recently

recognized and applied the Yusuf framework in Doe 2, the Court finds that—as was the case for

Defendant’s motion to dismiss—the Yusuf framework is the applicable law. Doe 2, 2020 WL

6158091, at *1. Further, the Purdue standard is arguably only a pleading standard. See Doe v.

Univ. of Scis., 961 F.3d 203, 209 (3d Cir. 2020) (describing the Purdue standard as a pleading

standard). At the summary judgment stage, the Court finds that the more robust doctrinal test in

Yusuf is more appropriate.

II.      Erroneous Outcome

      Yusuf recognized two theories on which an action related to a college disciplinary matter may

proceed: (1) erroneous outcome and (2) selective enforcement. 35 F.3d at 715–16. Plaintiff bases

his claim on the erroneous outcome theory. See [ECF No. 114 p.5]. An erroneous outcome claim

asserts that “the plaintiff was innocent and wrongly found to have committed an offense.” Id. at

715. “To prevail on an erroneous outcome claim, a plaintiff must (1) assert that he ‘was innocent

and wrongly found to have committed an offense’; (2) establish ‘facts sufficient to cast some

articulable doubt on the accuracy of the outcome of the disciplinary proceeding,’ and (3)

demonstrate ‘particular circumstances suggesting that gender bias was a motivating factor behind

the erroneous finding.’” Doe 2, 2020 WL 6158091, at *1 (citing Yusuf, 35 F.3d at 715). The

parties do not dispute that Plaintiff asserts he was innocent and wrongly found to have committed

an offense. See [ECF No. 94 p.21]. Therefore, to prevail on his erroneous outcome claim, Plaintiff

must (1) establish facts sufficient to cast some articulable doubt on the accuracy of the outcome of



                                                   5
     4:18-cv-00268-SAL         Date Filed 03/01/21       Entry Number 127         Page 6 of 18




his disciplinary proceedings and (2) demonstrate particular circumstances suggesting that gender

bias was a motivating factor behind the erroneous finding.

       A.      Articulable Doubt

   Construing all inferences and ambiguities in favor of the nonmoving party, the Court finds that

Plaintiff has raised genuine issues of material fact that cast articulable doubt on the accuracy of

the outcome of his disciplinary proceedings. A plaintiff establishes articulable doubt by providing

evidence of the procedural flaw, evidentiary weaknesses, strengths of the defense, or “other

reason[s] to doubt the veracity of the charge.” Yusuf, 35 F.3d at 715. The Court need not pass

judgment on Plaintiff’s guilt, only whether a reasonable jury could doubt his guilt. Doe v. Rollins

Coll., No. 618CV1069ORL37LRH, 2020 WL 8409325, at *7 (M.D. Fla. July 13, 2020).

   The fact that Plaintiff was found not guilty in his first hearing, viewed in the light most

favorable to the Plaintiff, raises articulable doubt as to his guilt. The University convened a hearing

panel to determine whether Plaintiff violated University policy when he engaged in sex with Jane

Doe. The panel found that he did not. This, for purposes of summary judgment, raises articulable

doubt as to his guilt. The panel heard Jane Doe’s allegations and the University’s findings as set

forth in Dean Overton’s report. Plaintiff, M.V., and Jane Doe presented to the panel. At the

conclusion of the presentations, the panel moved into deliberations. After deliberating, the panel

found Plaintiff was not in violation of University policy. Because the first panel came to this

conclusion, the Court cannot find, as a matter of law, that a reasonable jury could not do the same.

   Defendant argues that there is a mountain of evidence to support Plaintiff’s guilt. [ECF No.

115 p.5]. However, this mountain of evidence did not convince the first panel that Plaintiff

violated university policy. Despite the evidence presented, the first panel doubted Plaintiff’s guilt.

Defendant also argues that the inconsistent outcomes of the first and second hearings are not



                                                  6
     4:18-cv-00268-SAL           Date Filed 03/01/21        Entry Number 127          Page 7 of 18




surprising and can be explained. Id. at 7. Defendant offers many persuasive reasons that the two

hearings may have resulted in different outcomes. Id. The Court agrees that the nature of sexual

assault cases makes them particularly susceptible to different outcomes. Sexual assault cases can

become credibility contests, and this means that reasonable finders of fact could come to different

conclusions. For this very reason, just as the first panel did, a reasonable jury might doubt

Plaintiff’s guilt. This showing is sufficient to raise genuine issues of material fact that cast

articulable doubt on the outcome of Plaintiff’s disciplinary proceeding.2

        B.      Gender Bias

    Viewing the facts in the light most favorable to Plaintiff, the Court finds that he has raised

genuine issues of material fact regarding a causal connection between the claimed erroneous

outcome and gender bias. “Bias can be shown through evidence such as statements by members

of the disciplinary tribunal, statements by pertinent university officials, or patterns of decision-

making that also tend to show the influence of gender.” Doe v. Rollins Coll., 2020 WL 8409325,

at *9 (citing Yusuf, 35 F.3d at 715). In support of his position that anti-male bias animated the

proceedings, Doe points to the following: (1) Maxient3 entries in which University officials

communicated with Jane Doe and her mom discussing “The Hunting Grounds”; (2) different

treatment of Plaintiff versus Jane Doe by student affairs with supportive measures; (3) the Student

Conduct panel member’s “improper discussion” with Jane Doe and “subsequent admonition” from

the board chair; (4) “making up an out of process review on appeal that benefited Defendant;” and

(5) “the University’s data that all appeals by male respondents were misconduct cases.” [ECF No.


2
  Plaintiff offers other evidence that he claims casts articulable doubt on the proceedings. One argument is
that Dean Overton had a conflict of interest based on his relationship with the Plaintiff that made the
proceedings unfair. Having found that the first hearing alone is sufficient to cast articulable doubt on
Plaintiff’s guilt, the Court need not consider the other arguments.
3
  Maxient is a communication software that documented the University officials’ interactions with Jane
Doe during the pendency of her claim.

                                                     7
     4:18-cv-00268-SAL         Date Filed 03/01/21       Entry Number 127        Page 8 of 18




114 p.13]. Plaintiff also argues that, in addition to this evidence related to Plaintiff’s particular

case, his claim is cast against the backdrop of the Department of Education’s “Dear Colleague”

letter. Id. at 14. The Dear Colleague letter, Plaintiff argues, gave universities a financial motive

for discrimination against males in sexual assault allegations. Id.

       1.      The Dear Colleague Letter

   Plaintiff casts his Title IX claim against the backdrop of a 2011 “Dear Colleague” letter from

the U.S. Department of Education to colleges and universities. See United States Department of

Education, Office of the Assistant Secretary for Civil Rights, Dear Colleague Letter (2011),

https://www2.ed.gov/about/offices/list/ocr/letters/colleague-201104.html. As the Purdue court

explained:

       That letter ushered in a more rigorous approach to campus sexual misconduct
       allegations by, among other things, defining “sexual harassment” more broadly
       than in comparable contexts, mandating that schools prioritize the investigation and
       resolution of harassment claims, and requiring them to adopt a lenient “more likely
       than not” burden of proof when adjudicating claims against alleged perpetrators.
       The Department of Education made clear that it took the letter and its enforcement
       very seriously. And it warned schools that “[t]his Administration is committed to
       using all its tools to ensure that all schools comply with [T]itle IX so campuses will
       be safer for students across the country.” In other words, a school's federal funding
       was at risk if it could not show that it was vigorously investigating and punishing
       sexual misconduct.

Doe v. Purdue Univ., 928 F.3d 652, 668 (7th Cir. 2019) (citations omitted). Courts in other circuits

have treated the Dear Colleague letter as relevant in evaluating the plausibility of a Title IX claim.

Id. (citing Doe v. Miami University, 882 F.3d at 594 (6th Cir. 2018); Doe v. Baum, 903 F.3d 575,

586 (6th Cir. 2018); Doe v. Columbia Univ., 831 F.3d 46, 58 (2d Cir. 2016)). The rationale for

the letter’s relevance is as follows: the letter applied government pressure and threatened financial

punishment in a way that could lead colleges to discriminate against men in their sexual assault

adjudication processes. See id.



                                                  8
     4:18-cv-00268-SAL            Date Filed 03/01/21     Entry Number 127          Page 9 of 18




    However, courts uniformly hold that the letter alone is not enough to show bias in a particular

case. See, e.g., Doe v. Baum, 903 F.3d at 586 (stating that pressure from the Dear Colleague letter

“alone is not enough to state a claim that the university acted with bias in a particular case”).

Instead, the letter provides a backdrop that, when combined with other circumstantial evidence of

bias in Plaintiff’s proceeding, is relevant in deciding whether there is a genuine dispute of material

fact for trial. See Doe v. Purdue Univ., 928 F.3d 652, 669 (7th Cir. 2019) (evaluating the letter’s

importance in a motion to dismiss). Accordingly, the Court notes the relevant backdrop the letter

provides, and turns to Plaintiff’s evidence of bias in his particular case to determine whether a

genuine issue for trial exists.

        2.      The University Data

    Plaintiff argues University data in sexual misconduct cases demonstrates a pattern of bias

against male respondents. [ECF No. 114 p.13]. From January 1, 2014 through December 31,

2016, there were eight sexual misconduct investigations, complaints, or cases that resulted in a

Student Conduct Board Hearing. [ECF No. 115-4 p.2]. In all eight cases, the accused were males.

Id. at 3. There were three appeals from sexual misconduct cases during this time. Id. at 4. Two

males appealed, and one female appealed. Id. Only the female’s appeal was granted. Id.

    Courts across the country and within this circuit refuse to infer gender bias based on statistical

disparity. See Doe v. Fairfax Cty. Sch. Bd., 403 F. Supp. 3d 508, 518–19 (E.D. Va. 2019) (stating

that courts have rejected this kind of statistical evidence as sufficient to establish intentional gender

discrimination); Doe v. Trustees of Boston Coll., 892 F.3d 67, 92 (1st Cir. 2018) (finding that

Boston College did not violate Title IX simply because “only male students [had] been accused of

sexual assault” during the previous 10-year period); Doe v. Oberlin Coll., 2019 WL 1439115 (N.D.

Ohio Mar. 31, 2019), appeal docketed, No. 19-3342 (“In support of his claim of gender bias,



                                                   9
       4:18-cv-00268-SAL         Date Filed 03/01/21       Entry Number 127     Page 10 of 18




Plaintiff also alleges that, ‘the vast majority of the Oberlin students ... accused of sexual

misconduct are men.’ This by itself is not indicative of discrimination or bias against men.”) (6th

Cir. Apr. 17, 2019); Rossley v. Drake University, 342 F. Supp. 3d 904, 929 (S.D. Iowa 2018)

(“Courts have declined to infer a gender-based motive on the part of [school] officials from the

disparity in gender among those who are accused of sexual assault, noting that schools are not

responsible for which students choose to report sexual misconduct.”) aff’d, 979 F.3d 1184 (8th

Cir. 2020); Doe v. Cummins, 662 F. App'x 437, 454 (6th Cir. 2016) (unpublished) (reasoning there

were “more innocent” causes for the gender disparity between male and female respondents in

sexual-misconduct cases than gender bias); Tsuruta v. Augustana Univ., No. 4:15-CV-04150-

KES, 2015 WL 5838602, at *4 (D.S.D. Oct. 7, 2015) (“The fact that males are more often the

subject of disciplinary (or criminal) proceedings stemming from allegations of sexual assault does

not suggest that those proceedings are tainted by an improper motive.”). These statistics, alone,

are insufficient to support a finding of gender bias as a matter of law. See Rossley, 342 F. Supp.

3d at 929. However, they may provide context when combined with circumstantial evidence of

bias in a particular case. To survive summary judgment, Plaintiff must put forward evidence of

bias in his particular case.

          3.      Different Treatment of Plaintiff versus Jane Doe by Student Affairs and
                  Related Maxient Entries

      Plaintiff puts forward evidence that he and Jane Doe did not receive the same level of support

from the university following Jane Doe’s complaint. See [ECF No. 114 pp.10-11]. Plaintiff states

that Assistant Dean for Student Advocacy and Intervention, Sara Peacock4, communicated with

Jane Doe on several occasions. Id. at 10. According to Plaintiff, her role may have been to provide

supportive measures and serve as a conduit between the parties and the Student Conduct Office


4
    Sara Peacock is also a member of the Student Conduct Office.

                                                    10
    4:18-cv-00268-SAL         Date Filed 03/01/21       Entry Number 127         Page 11 of 18




regarding the process. Id. However, Plaintiff asserts that Peacock’s communications reveal that

she was more of an advocate for Jane Doe. She met with Jane Doe to review Title IX resources,

facilitate counseling, and update her on the progress of the case. Id. at 11. Further, Plaintiff states

that Jane Doe and her mother spoke with a university official identified as “DLP.” Id. DLP

explained that information from a criminal investigation can be helpful in a Title IX investigation.

Id. During the same call, Jane Doe’s mother asked DLP if she had seen the documentary “The

Hunting Grounds.” Id. The Hunting Grounds is a 2015 documentary detailing Title IX sexual

misconduct investigations.5

    By way of contrast, Plaintiff describes the support he received. Id. He describes his

communication with the University as “perfunctory, with the sole purpose of scheduling

meetings.” Id. He states that he was not offered any support, counseling, or updates on the status

of his case. Id. According to Plaintiff, the University only reached out to offer support after his

father reached out and informed the University that his son was under extreme stress, physically

ill, and experiencing headaches and migraines because of the situation. Id.

    Plaintiff’s evidence may demonstrate a victim-centered approach to providing support after the

alleged sexual misconduct. However, nothing indicates this different approach had anything to do

with gender. If anything, as noted by other courts, “the inference of pro-victim bias is an obvious

alternative explanation that overwhelms any potential of gender bias.” Doe v. Rollins Coll., 2020

WL 8409325, at *9 (quoting Rossley, 342 F. Supp. 3d at 928); see also Doe v. Univ. of Colo.,

Boulder, 255 F. Supp. 3d 1064, 1079 (D. Colo. 2017). Simply put, this is not different treatment

for similarly situated students on the basis of gender. Plaintiff and Jane Doe were not similarly

situated. Plaintiff was an alleged sexual assailant and Jane Doe was an alleged victim. This


5
 Plaintiff notes that “The Hunting Grounds” has sparked significant academic criticism. [ECF No. 114
p.11].

                                                  11
    4:18-cv-00268-SAL        Date Filed 03/01/21      Entry Number 127         Page 12 of 18




obvious difference is a legitimate basis for a different approach in support. Absent evidence of

gender bias, Plaintiff’s claim that he received different support from the University than Jane Doe

is not, alone, enough to survive summary judgment.

       4.       The Student Conduct Panel Member’s Discussion with Jane Doe

   Plaintiff points to a conversation that occurred before the rehearing as evidence of gender bias.

Id. at 12.    The conversation is, according to Plaintiff, between “[a]n unidentified woman,

presumably a member of the Student Conduct Board Panel” and Jane Doe. The conversation was

as follows:

       Speaker 1: It's going to be 77 degrees.
       Speaker 2: That's what I heard. Beautiful day.
       [inaudible 00:46:42].
       Speaker 2: If my husband hasn't done any more home destruction
       before I get there, maybe we can do something tomorrow.
       Speaker 1: We have a campus tour tomorrow, so will be here quite
       early, hey?
       Speaker 2: I guess.
       Madison Knight: I work two jobs tomorrow.
       Speaker 2: Oh, I don't envy you at all. Where do you work?
       Madison Knight: Hmm?
       Speaker 2: Where do you get to work?
       Madison Knight: I work at Calli Baker's as a server. And then I
       also work in Medieval Times as a server.
       Speaker 2: Oh, my granddaughters love Medieval Times.
       Madison Knight: It's always fun.
       Speaker 2: I haven't been to the one here.
       Madison Knight: It's awkward though, because now I go to wait
       other tables and I'm like, "My lady." And I can't say that here. My
       lady, my Lord.
       Sir Chair: Let's refrain from talking to the defendant.
       Speaker 2: Sure.

   [ECF No. 114-4 (rehearing audio 46:42-47:40)]. Plaintiff describes this interaction as “[o]ne

of the most egregious acts of gender bias presented in the case. . .” [ECF No. 114 p.12]. The

Court disagrees. This exchange of pleasantries before the rehearing was completely unrelated to




                                                12
    4:18-cv-00268-SAL         Date Filed 03/01/21      Entry Number 127         Page 13 of 18




the substance of the hearing. Gender is not mentioned, even adjacently. The Court finds this

conversation insufficient to support a finding of gender bias.

       5.      The Review Process on Appeal

   Finally, Plaintiff argues that the review process on appeal is evidence of gender bias. See id.

at 13. In some circumstances, Courts have found that a departure from typical adjudicatory or

procedural norms might be so perplexing that it supports an inference of gender bias. Purdue, 928

F.3d at 669; Menaker v. Hofstra University, 935 F.3d 20 (2d Cir. 2019). When a decision is

inexplicable, the merits of the decision itself may support an inference of gender bias. Doe v.

Oberlin Coll., 963 F.3d 580, 588 (6th Cir. 2020).

   In Doe v. Purdue University, the United States Court of Appeals for the Seventh Circuit held

that the disciplinary proceeding itself showed evidence of gender bias. 928 F.3d 652, 669 (7th Cir.

2019). In Purdue, the Title IX coordinator stated that she found the alleged victim credible and

not the accused student despite never hearing from the alleged victim directly. Id. The Title IX

coordinator sent her investigative report to a three-person panel of Purdue’s Advisory Committee

on Equity, which was tasked with making a recommendation to the Title IX coordinator after

hearing from the parties. Id. at 657. The plaintiff was not provided with a copy of the investigative

report nor made aware of its contents before his hearing, and the investigation summary failed to

include favorable evidence he had submitted to the University. Id. Two members of his panel

candidly stated that they did not read the investigative report. Id. The one who apparently had

read the report asked the accused student accusatory questions that assumed his guilt. Id. The

panel refused to let the accused student present witnesses, and the Title IX coordinator found him

guilty of sexual violence. Id. Under these circumstances, the court found the deficiencies in the




                                                 13
    4:18-cv-00268-SAL         Date Filed 03/01/21      Entry Number 127        Page 14 of 18




proceeding raised a plausible inference that the decisionmakers chose to believe the victim because

she was a woman and disbelieve the accused student because he was a man. Id. at 699.

    Similarly, in Doe v. Oberlin College, the United States Court of Appeals for the Sixth Circuit

held that an accused student alleged facts supporting an inference of sex bias where there were

clear procedural irregularities and a record that reflected no basis for the decision. 963 F.3d at

586. In Oberlin College, the school conducted a 120-day investigation, even though its policy

stated that investigations would usually be completed in 20 days, and the entire matter would be

resolved in 60 days. Id. at 586-87. The policy also required the school to notify the parties of the

reason for delay, which it did not do. Id. at 587. During the disciplinary proceeding, the panel

failed to comment on a flat contradiction between what the alleged victim told the investigator and

what she said during the hearing. Id. Further, the panel provided no apparent basis for finding

that the alleged victim was incapacitated, which was the stated reason for finding the accused

guilty.   Id. at 588.   The court held that the disciplinary process was so procedurally and

substantively perplexing that it supported an inference of gender bias. Id.

    Conversely, in Doe v. Columbia College Chicago, the United States Court of Appeals for the

Seventh Circuit held there was no way to plausibly infer a disciplinary process was tainted by anti-

male bias where the accused student alleged his access to documents was restricted and the

disciplinary authority’s decision was against the weight of the evidence. 933 F.3d 849, 856 (7th

Cir. 2019). The court noted that the accused student did not allege only females accused of sexual

assault could review materials. Id. Further, the allegation that the decision was against the weight

of the evidence did not imply that the decision was based on the alleged victim’s gender. Id. The

court reasoned that the plaintiff failed to plausibly allege the disciplinary body blindly accepted

the victim’s allegations while finding the accused student incredible.          Id.   Under these



                                                14
    4:18-cv-00268-SAL            Date Filed 03/01/21        Entry Number 127           Page 15 of 18




circumstances, the court found that the plaintiff failed to allege the school’s investigation and

adjudication were tainted by an anti-male bias. Id.

    Here, the review process on appeal would permit a reasonable jury to find anti-male bias.

Plaintiff argues that the procedure and outcome of the Student Conduct Board’s appeal process

was flawed.6 [ECF No. 114 p.7]. Plaintiff argues that the University failed to follow the student

conduct policy governing appeals. Id. The provision of the policy at issue states:

        If a student believes he or she has been wrongly accused, the appeal authority will
        generally limit its review of the original hearing record to the following two issues:
        1) whether University disciplinary procedures were followed that provided notice
        of the charges and an opportunity to respond; and/or 2) whether new information
        exists sufficient enough to alter the original decision and why such information was
        not available or not presented at the original hearing. In accordance with Title IX,
        the accuser has the opportunity to submit an appeal in Title IX cases.

[ECF No. 115-3 (Def. 799-800)]. Plaintiff contends that this policy has its singular focus on issues

relating to procedural due process and the existence of new information. [ECF No. 117 p.7]. Dr.

Byington, Plaintiff contends, did not base his decision to grant an appeal on new information or a

procedural flaw. Id. at 8. Instead, Plaintiff argues that Byington relied on a report authored after

the initial hearing by the University’s Title IX coordinator Denise Perez. Id. at 9.

    Defendant points out that the plain language of the student conduct policy does not strictly

limit the appeal authority’s review to procedural flaws and new evidence. [ECF No. 115 p.8].

Instead, the policy “generally limits” review to those issues. Id. Therefore, Defendant argues,




6
  Plaintiff fully sets out the alleged flaws in the disciplinary process in the “Articulable Doubt” section of
his response. [ECF No. 114 p.7]. However, Plaintiff also cites these flaws as evidence of anti-male bias.
Id. at 13. The Court can, and does, consider alleged flaws in the disciplinary process as potential evidence
of anti-male bias. Doe v. Oberlin Coll., 963 F.3d 580, 588 (6th Cir. 2020) ([W]hether the facts of the case
“cast some articulable doubt on the accuracy of the disciplinary proceeding's outcome[,]” already takes into
account the proceeding's outcome to some extent. But when the degree of doubt passes from “articulable”
to grave, the merits of the decision itself, as a matter of common sense, can support an inference of sex
bias.”) (internal citation omitted).

                                                     15
    4:18-cv-00268-SAL           Date Filed 03/01/21        Entry Number 127          Page 16 of 18




Byington was free to grant the appeal for other reasons. Id. In Defendant’s view, it was perfectly

permissible for Byington to request and review Perez’s report in making his decision. Id. at 9.

    Byington’s deposition testimony does not reveal much about his decision to grant the appeal.

When asked why he granted the appeal, Byington testified:

        I don’t recall whether I made my decision specifically on new information,
        procedural information, as to why this decision was made to send it back for another
        review, but it would have been on some of these – you know, one of these criteria.

[ECF No. 114-3 (Byington Deposition p.58)]7. When asked what new information was available

that supported granting Jane Doe’s appeal, Byington responded:

        I would assume it would be the blood alcohol level. Just from what I brought up
        earlier reading through it very quickly, it would have been related to - - it would
        have been related to something related to blood alcohol level, related to consent,
        related to any of these things that I felt it was sufficient enough for it to be heard
        again.

[ECF No. 114-3 (Byington Deposition p.59)]. As Plaintiff points out, Jane Doe’s blood alcohol

level was presented at the initial hearing. [ECF No. 114-2 (Def. 169, 242)]. When asked if he

considered Perez’s report in his decision to grant Jane Doe’s appeal, Byington testified as follows:

        Q: And you did take into consideration the report of Ms. Perez in your decision-
        making; isn’t that correct?
        A: It was my decision. So “take into consideration.” I took the totality of the
        information I had in front of me.
        Q: And that included the - - the professional opinion of Ms. Perez, correct?
        A: It included all of the information I had in front of me.
        Q; And that included the professional opinion of Ms. Perez. That was - -
        A: That was - - that was in front of me, yes.
        Q: And the information – this report of Ms. Perez was not presented to the Student
        Conduct Board, was it?
        A: Correct. Well, at least it wasn’t originally. Whether it was presented to the
        second board, I am not aware, so . . .
        Q; But it was not presented to the board that conducted in December - -
        A: Correct


7
 Page 58 of Byington’s deposition was not included in the excerpts in the record due to a scrivener’s
error. However, the parties do not dispute that this was his testimony and that it appeared on page 58 of
his deposition.

                                                    16
    4:18-cv-00268-SAL         Date Filed 03/01/21      Entry Number 127        Page 17 of 18




[ECF No. 114-3 (Byington Deposition p.62-63)].

   Defendant’s decision to overturn Plaintiff’s acquittal appears to be unusual based on the policy

language. Like the decision-making process in Purdue and Oberlin College, the school’s decision-

making process was somewhat perplexing. Plaintiff was found not guilty at his first hearing. Dr.

Byington decided to grant Jane Doe’s appeal to have the case heard again. His deposition

testimony does not reveal why he decided to do so. The policy generally limits grounds for appeal

to new evidence or procedural flaws. However, Dr. Byington does not say that he granted the

appeal on either of these bases. As Defendant argues, the policy technically gave Dr. Byington

the discretion to grant appeals on other bases. However, the justification for exercising this

discretion is unclear based on the record before the court. Because there is a genuine dispute about

what motivated this decision, summary judgment is inappropriate.

   A reasonable jury could find anti-male bias motivated the school’s decision to grant Jane Doe’s

appeal and order a rehearing. Against the backdrop of federal pressure to enforce Title IX, the

school may have been motivated to subject acquittals of male students accused of sexual

misconduct to more scrutiny. The statistical disparity in sexual misconduct actions tends to show

a pattern of treating males more harshly than females in sexual misconduct actions. This backdrop,

alone, is insufficient to survive summary judgment. However, in Plaintiff’s particular case, his

acquittal was overturned for reasons that are unclear in from the record before the Court. Although

any basis for appeal was technically permitted by the policy, the appeal was unusual in that regard.

Further, Dr. Byington decided to have an independent Title IX report prepared, which he reviewed

in deciding to grant Jane Doe’s appeal. This outside independent review of the first panel’s

decision is not contemplated in the school’s appeal policy. This evidence may reflect an appeal




                                                17
    4:18-cv-00268-SAL         Date Filed 03/01/21      Entry Number 127        Page 18 of 18




process that was unusually generous towards the female appellant. Therefore, the review process

on appeal creates a genuine dispute of material fact as to gender bias.

                                         CONCLUSION

   In sum, while most of Plaintiff’s evidence is legally insufficient to create a genuine dispute of

material fact, the questions surrounding the review process on appeal narrowly create a genuine

dispute for trial. The Court finds that Plaintiff has put forward evidence that would allow a

reasonable jury to doubt the outcome of his disciplinary proceeding and find a causal connection

between the erroneous outcome and gender bias. Accordingly, Defendant’s motion for summary

judgment is DENIED.

       IT IS SO ORDERED.

                                                             /s/Sherri A. Lydon
       March 1, 2021                                         Sherri A. Lydon
       Florence, South Carolina                              United States District Judge




                                                18
